Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a paper received on 7/04/2019, wherein claims 1-18 are pending.
Information Disclosure Statement (IDS)
3.	Applicant files two IDSs on 11/06/2018, and 7/04/2019; they are considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-2, 9-11, and 18 are rejected under 35 U.S.C.103(a) as being unpatentable over Longson et al., (US Pub. 20150166163 A1), in view of Yang et al.’s “Path planning on satellite images…”
A. Per independent claims 1, and 10: Longson et al., teach a system, and a method to navigate a ship, comprising:
a memory configured to store at least one instruction (i.e., storing detail inputs from user 564, see Longson et al., para. [0071], Figures 2 and 20) and
a processor, coupled to the memory (i.e., a processor in device 500, see Longson et al., claim 1, and Figure 2), being configured to access the at least one instruction to perform following operations:
receiving a start point of a ship and a terminal point of the ship in a marine area (see Longson et al., Figure 2, ref. 564, and Figure 10 “Origin:” and “Final:” data);
receiving real-time environmental data of the marine area, a plurality of historical lanes in the marine area and historical environmental data corresponding to the plurality of historical lanes (see Longson et al., Figure 2, ref. 562);
comparing the historical environmental data with the real-time environmental data (i.e., comparing stored navigation data: prior track 522 and current track 518, see Longson et al., Figure 2, and para. [0080], [0084]) to select a target lane from the stored/historical lanes, wherein the target lane is leading from a location near the start point (i.e., using small square grids to control a ship, see Yang et al., Fig. 10(a)) to a location near the terminal point (i.e., comparing a list of locations/geographical areas/track data, see Longson et al., para. [0018]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Longson et al., with Yang et al., to disclose a task of connecting a start point and a terminal point with a target lane to generate an recommended lane for the target ship in the marine area in order to take advantage of line-of-sight within grids to control a ship’s navigation.
B. Per dependent claims 2, and 11: The rationales and references for rejection of claim 1 are incorporated.
Yang et al., also suggest that a processor is further configured to access the at least one instruction to perform following operations:
receiving a real-time position of a plurality of surrounding ships and a direction of the plurality of surrounding ships (i.e., considering “Obstacle” is a position of a surrounding ship, Yang et al. show two surrounding ships’ positions, see Yang et al., Fig. 10(a)).
estimating whether the recommended lane is blocked by the plurality of surrounding ships according to the real-time position and the direction of the plurality of surrounding ships (i.e., Yang et al. show grids to estimate distances to each obstacle according to a surface ship direction, see Yang et al., Fig. 10(a)); and
in response to the recommended lane being estimated to be blocked by the plurality of surrounding ships, modifying the recommended lane to a modified lane (i.e., Yang et al. show the turning ability of a ship to modify its routing(s) for a safe navigation, see Yang et al., Fig. 10(a)).
C. Per dependent claims 9, and 18: The rationales and references for a rejection of claim 1 are incorporated.
Yang et al. suggest about connecting a lead-in lane from the start point to the target lane; connecting a lead-out lane from the target lane to the terminal point (i.e., connecting a ship’s position on different grids subsequently to a final grid, see Yang et al., Figure 8); and
Longson et al., also applying a curve fitting process to the lead-in lane, the lead-out lane and the target lane to generate the recommended lane (see Longson et al, para. [0139])
A combination of Longson et al., and Yang et al., for arriving this claim is using different flexible arrangements for tracking ships and other vessels to provide best estimate of vessel track.



Claim Objections
5.	Claims 3-8, 12-17 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Claims 1-2, 10-11, and 18 are rejected; claims 3-8, and 12-17 are objected.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent 
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662